Citation Nr: 1453353	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to an initial rating in excess of 10 percent for a bilateral ankle disorder.

3. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease.
 
4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980; February 1991 to July 1991; February 2003 to February 2004; and from October 2004 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was denied service connection for a left knee disorder in the March 2007 rating decision, and he appealed the denial.  The RO granted service connection in a December 2013 rating decision and the issue is no longer on appeal.

The Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge in March 2014.

The issues of increased ratings for degenerative disc disease and radiculopathy of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO as the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's bilateral pes planus is caused by his service-connected disorders.

2. Throughout the appeal, the Veteran's bilateral ankle disorder is manifested by limitation of motion with pain causing significant functional impairment with repetition, and significant limitation of motion due to swelling with prolonged use that approximates marked limitation of motion.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral pes planus on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2. The criteria for an initial rating of 20 percent for a bilateral ankle disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Codes 5003, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes Planus

The Veteran filed a claim for direct service connection for bilateral pes planus in March 2006.  The Board has expanded this claim to consider all theories of entitlement raised by the record.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has bilateral pes planus, a service-connected left knee disorder, and a service-connected bilateral ankle disorder, and the first two prongs necessary for a grant of service connection are met.  The evidence regarding medical nexus consists of a June 2007 statement from the Lackland Air Force Base Department of Orthopedics.  The examiner noted pes planus "has become symptomatic secondary to the osteoarthritic changes associated with the major weight bearing joints" of the Veteran's ankles and knees.

For the foregoing reasons, all three prongs of a secondary service connection claim are satisfied, and service connection is therefore warranted.

Bilateral Ankle Disorder

The Veteran's ankle disorder is currently rated under a hyphenated provision of 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5272, addressing limitation of motion due to full or partial ankyloses of the subastragalar or tarsal joint. . 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Upon review of the record, the Board finds the Veteran's disability is more appropriately rated under Diagnostic Code 5271, limitation of motion of the ankle.  The Board further finds the Veteran was not prejudiced by his previous rating under Diagnostic Code 5272 because he will receive a higher rating under Diagnostic Code 5271 for the pendency of the appeal.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limited motion of the ankle.  A 20 percent rating is warranted for marked limited motion of the ankle. 

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion. 

The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2013).  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828. 

Based on the treatment records the Veteran submitted and his testimony, the Veteran is shown to have significant pain and decreased range of motion with additional limitation of motion following repetitive use.  Although a significant decrease in the range of ankle motion was not found on the VA examinations, the Veteran testified to the limitations his ankle disorder causes.  The Board finds his statements to be competent, credible, and probative since they relate to symptoms considered in rating the disorder.  Based upon the above, the criteria for a 20 percent evaluation, requiring marked limitation of motion, are approximated.  

This is the maximum schedular rating assignable under the code pertaining to limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Code 5271.  In order for the Veteran to receive a greater schedular rating, the disability picture would need to manifest symptoms approximating ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5270. The Veteran has not alleged and the medical evidence does not show that his ankle disorder is of this severity. 

There is also no evidence or contention that the rating schedule is inadequate to rate this disorder and extraschedular consideration is not appropriate.







ORDER

Service connection for bilateral pes planus is granted.

For the pendency of the appeal, an initial rating of 20 percent for a bilateral ankle disorder is granted.


REMAND

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

VA last afforded the Veteran a back examination in April 2010.  The Veteran testified that his back disorder has worsened since this examination.  Therefore, the Board finds that this examination is not "contemporaneous," and the Veteran merits a new examination.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for the disability on appeal.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Following completion of the above-requested action, schedule the Veteran for a VA examination with an orthopedist to ascertain the current severity of his service-connected back disorder, including radiculopathy of the right upper extremity.  Both the claims file and a separate copy of this Remand must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be done, and all subjective complaints and objective findings should be reported in detail. 

It is requested that the designated physician identify all present symptoms and manifestations attributable to the Veteran's service-connected back disorder.  The examiner must further report the complete range of motion for the spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

3.  The RO/AMC must then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


